As filed with the Securities and Exchange Commission on June 10, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22358 Rochdale Structured Claims Fixed Income Fund, LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) 212-702-3500 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2011 Item 1. Report to Shareholders. Rochdale Structured Claims Fixed Income Fund, LLC Semi-Annual Report March 31, 2011 Rochdale Structured Claims Fixed Income Fund, LLC Semi-Annual Report March 31, 2011 TABLE OF CONTENTS Page Financial Statements Statement of Net Assets 2 Statement of Operations 3 Statement of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Financial Statements 6-13 Financial Highlights 14 Investment Breakdown 15 Additional Information Rochdale Structured Claims Fixed Income Fund (RSCFIF) Semi-Annual Report May 25, 2011 Dear Fellow Shareholders, The Rochdale Structured Claims Fixed Income Fund ("RSCFIF" or the "Fund") offers an opportunity for portfolio diversification through an investment in a pool of structured legal settlements with an investment objective that seeks safety of principal and above average current income. The Fund is collateralized by a note secured by cash flows from a diversified pool of annuities, purchased to cover structured legal settlements that have been acquired through a formal legal process from the claimant. Investment returns are generated by the interest income of cash flow payments received from each underlying annuity. For the six months ended March 31, 2011, the Fund returned 3.41% and is on track to generate the 7% interest income expected at inception. In addition, the Fund received monthly interest and distribution of capital payments consistent with the planned cash flows during the period. While we believe the U.S. economy is on a moderately positive and self-sustaining growth path for the rest of 2011, there are a number of uncertainties presently that have raised concern among fixed income investors. In our minds, the largest concern is the fact that U.S. Treasuries, although nominally safe, are paying too low of a yield due to the policy actions taken by the Federal Reserve. As a result, we believe the nominal safety of U.S. Treasuries is not worth the investment risks of earning a substandard return for longer term bonds, meaning more than 10 years long. Investors have also grown worried about inflation.While we do not see inflation as being a significant risk over the next 12 months, should it occur, a solid cash flowing investment like RSCFIF is likely to generate a good yield after inflation. We are all focusing on the troubles with Greece and other European country government bonds, and indications are many will have to be restructured(read: they will default) at some point in the future. Indeed, the day of reckoning seems to be the only uncertainty.The U.S. too has generated concern about large ongoing budget deficits. It is a matter of simple economics that a government which takes in 1 trillion dollars less in revenues than it is currently paying out has to make some very significant choices in the next few years. Unfortunately, given what we know about politics, we do not have confidence that the spending and tax decisions necessary to get our fiscal house in order will be made before the 2012 elections.Rather, we believe it will be investors in U.S. government bonds who ultimately are the most influential force in bringing about action on the U.S. deficit. Until then, more years of accumulating debt will occur before real reform on spending and taxes are made. In light of all the above, the stability and known values of the RSCFIF’s cash flows makes the Fund an ideal fixed income holding for such uncertain times.Compared to equivalent fixed income or annuities, the 7.0%+ fixed yield from RSCFIF provides above average levels of current income with low volatility.Overall, RSCFIF seeks to bring preservation of principal, reliability of cash flows, and high yield to a portfolio. The Fund is backed by well-diversified, investment grade insurance companies, which are, in our view, highly secured. In addition, we believe that adding stable non-equity, non-traditional investments provides significant diversification benefits to the equity portion of a portfolio during downside markets. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF® Chief Executive Officer & President Rochdale Investment Management LLC Important Disclosures Performance quoted represents past performance and is unaudited. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9800. An investor should consider carefully the Fund’s investment objectives, risks, charges, and expenses. The Private Offering Memorandum contains this and other important information about the investment company, and it may be obtained by calling 800-245-9800. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for Rochdale Investment Management LLC and the Distributor of the Fund, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of Rochdale Investment Management and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. As with all investment strategies, there are risks associated with its implementation. Applicable risks include, but are not limited to, market risk, inflation risk, credit risk, and government policy risk. There is no guarantee that investment objectives will be met and the entire investment may be lost. Rochdale Structured Claims Fixed Income Fund is considered a long term investment with limited liquidity and should not be invested in by investors whose objectives conflict with these characteristics. The limited liquidity of the Fund, due to the absence of a public market and a current investor’s limited transfer options to other investors, results in the lack of available market prices during the life of the Fund. Valuation will be provided as detailed in the Private Offering Memorandum and may be inaccurate and may also affect the value and expenses of the Fund. The Fund invests in a single issuer note, making it a non-diversified fund and more susceptible than a diversified fund to any single economic, financial, insurance industry, political or regulatory occurrence that may affect annuities, insurance companies or the Special Purpose Entity (“SPE”) structure. Performance and likelihood of future payments depend on factors such as the business standing of the SPE and its affiliates, the insurance companies, ratings of the insurer, federal and state regulation as well as human error during the transfer process. Rochdale Investment Management, its affiliated companies, or their respective shareholders, directors, officers and/or employees may have long or short positions in the securities discussed herein. Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF NET ASSETS March 31, 2011 (Unaudited) ASSETS: Investments in Securities: 101.8% Asset Backed Security: 100.4% Crescit Eundo Finance I, LLC Note, 8.10%, Series 2009-A, $ February 15, 2040;(1)(2) at value (cost $37,647,391) Short-Term Investments: 1.4% Federated Prime Obligations Fund, 0.16%(3) (cost $532,401) Total Investments in Securities (cost $38,179,792)(4) Interest receivable Prepaid expenses Total assets LIABILITIES: Distribution payable Payable to Advisor Accrued expenses and other liabilities Total liabilities NET ASSETS $ ANALYSIS OF NET ASSETS TOTAL MEMBERS' PAID IN CAPITAL $ Capital Units outstanding (Unlimited number of Units authorized, no par value) Net asset value, offering and redemption price per Unit (net assets/Units outstanding) $ Illiquid security. Fair valued by Valuation Committee as delegated by the Fund's Board of Managers. 7-Day yield. Tax cost of investments is the same. The accompanying notes are an integral part of these financial statements. 2 Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF OPERATIONS Six Months Ended March 31, 2011 (Unaudited) INVESTMENT INCOME: Interest Income $ EXPENSES: Advisory fees Service fees Fund accounting and fund administration fees Registration expense Audit fees Custody fees Legal fees Directors fees Insurance expense Printing and mailing Miscellaneous Total Expenses Add expenses recouped (see Note 4) Net Expenses NET INVESTMENT INCOME $ The accompanying notes are an integral part of these financial statements. 3 Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF CHANGES IN MEMBERS' CAPITAL Period from February 24, 2010* Six Months Ended through March 31, 2011(1) September 30, 2010 FROM OPERATIONS Net investment income $ $ Net Increase in Members' Capital Resulting From Operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From return of capital ) ) Total distributions to members ) ) INCREASE FROM TRANSACTIONS IN MEMBERS' CAPITAL Proceeds from sales of members' capital units - Offering costs - ) Net proceeds from Members' capital units - Total increase (decrease) in Members' Capital ) MEMBERS' CAPITAL Beginning of period End of period $ $ * Commencement of operations. Unaudited. The accompanying notes are an integral part of these financial statements. 4 Rochdale Structured Claims Fixed Income Fund, LLC STATEMENT OF CASH FLOWS Six Months Ended March 31, 2011 (Unaudited) CASH FLOW FROM OPERATING ACTIVITIES Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash from operating activities Principal repayment of note receivable Change in operating assets and liabilities Interest receivable Prepaid expenses ) Payable to Advisor Offering costs payable ) Accrued expenses and other liabilities ) Net cash from operating activities CASH FLOWS FROM FINANCING ACTIVITIES Distributions ) Net cash used in financing activities ) Net change in cash and cash equivalents CASH AND CASH EQUIVALENTS Beginning of period End of period $ The accompanying notes are an integral part of these financial statements. 5 Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements (Unaudited) 1. Organization Rochdale Structured Claims Fixed Income Fund, LLC (the "Fund") is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified, management investment company.The Fund’s investment objective is to seek a steady level of current income with low volatility through investment in promissory notes secured by interests in receivables from insurance companies related to structured settlements. Rochdale Investment Management LLC (the “Advisor” or “Rochdale”) is an investment advisor registered under the Investment Advisers Act of 1940, as amended, to serve as the Advisor for the Fund. Each Member must certify that they are a qualified investor or “accredited investor” under Federal securities law and subscribe for a minimum initial investment in the Fund of $25,000.Brokers selling units may establish higher minimum investment requirements than the Fund and may independently charge transaction fees and additional amounts in return for their services in addition to receiving a portion of the sales charge.The Fund is an illiquid investment and no Member will have the right to require the Fund to redeem its units.The existence of the Fund is not expected to be perpetual, but will instead be self-liquidating over time or sold, with an expected life of between seven and fifteen years from inception. 2. Significant Accounting Policies The following accounting policies are in accordance with accounting principles generally accepted in the United States and are consistently followed by the Fund. Security Valuation The Fund invested substantially all of its investable assets in the 8.10% Fixed Rate Note, Series 2009-A, which is represented by one certificate (“Note”) issued by a special purpose entity, Crescit Eundo Finance I, LLC. The value of the collateral underlying the Note depends on a number of factors unique to the structured settlement industry. These include, but are not limited to, the nature and quality of the underlying settlements; the ratings and creditworthiness of the annuity providers who are obligated under the terms of the underlying settlements, the terms which are, in turn, subject to court orders (or acknowledgment letters in the case of owned annuities) to remit payments to entities, including Settlement Funding, LLC, that are wholly-owned by Peach Holdings, LLC; the physical security of the documents that evidence the underlying settlements; and the extent to which the Fund may be assured that the Fund’s security interest in the collateral is properly perfected in accordance with the protections afforded secured creditors under Article 9 of the Uniform Commercial Code. 6 Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements (Unaudited) 2. Significant Accounting Policies(continued) Security Valuation (continued) The Fund’s Board has approved fair value procedures pursuant to which the Fund will value its investment in the Note. The fair value procedures recognize that the Note is illiquid and that no market currently exists for it, save for the potential that the Advisor may be able to effect a negotiated sale of the Note held by the Fund. The valuation shall be updated no less frequently than quarterly. These updates shall be based on various factors, as deemed appropriate by the Pricing Committee, including without limitation, the following: (i) Comparisons with other fixed income opportunities available in the credit markets and spreads, on a risk adjusted basis such as, without limitation: (a) Swap rates: the variable rate available in a swap contract for the fixed rate payable under the Portfolio Note; (b) Interest Rates: the Fed Funds rate (i.e. that amount the Federal Reserve charges banks for overnight borrowing) and other prevailing interest rates in the U.S.; (c) Credit Ratings: the weighted average rating of the Annuity Providers issuing the annuity contracts which constitute the Receivables; and (d) Subjective Factors: relative liquidity, creditworthiness and underlying collateral. (ii) Information obtained by the Advisor from the issuer of the Portfolio Notes relating to the financial position of such issuer and relevant affiliates; (iii) Cash flows payable by Annuity Providers under the Transaction Related Agreements; (iv) Credit Ratings assigned to the various Annuity Providers; (v) The occurrence of any significant market or company specific event that may affect the issuer, its affiliates, their capital structure (as contemplated under the terms of the transaction related documents) or the structured settlement industry; and (vi) Reported changes, if any, in the quality of the underlying collateral as a result of changes in such ratings, the creditworthiness of the issuer, its affiliates or the Annuity Providers or specific factors that may affect the value of collateral. 7 Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements (Unaudited) 2.Significant Accounting Policies (continued) Security Valuation (continued) The Fund adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Management has determined that these standards have no material impact on the Fund’s financial statements. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. 8 Rochdale Structured Claims Fixed Income Fund, LLC Notes to Financial Statements (Unaudited) 2.Significant Accounting Policies (continued) Security Valuation (continued) The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011: March 31, 2011 Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Note $
